Case 1:20-cv-03547-ELH Document1 Filed 12/07/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Baltimore Division)

KRISTEN RENSING *
300 Greenbay Road
Mooresville, NC 28117 *
Plaintiff *
v. * CIVIL ACTION NO.
WALMART, INC. *
3200 North Ridge Road
Ellicott City, Maryland 21043 *
Serve on Resident Agent:
The Corporation Trust Incorporated *
351 West Camden Street
Baltimore, MD 21201 *
Defendant *
* * * * * * * * ¥ * % * *
COMPLAINT

Now comes the Plaintiff Kristen Rensing by counsel, Mark Rosasco and Hyatt & Weber,
P.A. and sues Defendant, Walmart, Inc.

1. Plaintiff Kristen Rensing (hereinafter referred to as “Plaintiff’) is a resident of
Mooresville, Iredell County, North Carolina.

2. Defendant Walmart, Inc. (hereinafter referred to as “Walmart”) is a corporation
that conducts business in several states in the United States, including Howard County,
Maryland.

3. On January 4, 2020 Plaintiff entered the Walmart Supercenter store located at
3200 North Ridge Road, Ellicott City, Maryland 21043 when she slipped and fell, severely

injuring herself while walking in the vestibule entrance of the store.
Case 1:20-cv-03547-ELH Document1 Filed 12/07/20 Page 2 of 2

4, Plaintiff slipped and fell on water on the floor.

5. Nearby Walmart employees had actual and/or constructive notice of this condition
that posed a hazard to Plaintiff.

6. Plaintiff was an invitee at the time of her injury. Walmart had a duty to use
reasonable and ordinary care to keep the premises safe for an invitee and to protect Plaintiff from
injury caused by unreasonable risk.

7. Walmart’s negligence proximately caused Plaintiff to suffer serious injury about
her body and limbs and to suffer great mental anguish. All such injuries were caused solely by
the negligence of Walmart without any negligence by the Plaintiff.

WHEREFORE, Plaintiff Kristin Rensing demands judgment against Defendant Walmart,
Inc. in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), plus interest and
costs.

Respectfully submitted,

HYATT & WEBER, P.A.

a?

—“Wtatk Rosasee Bar No. 07470
200 Westgate Circle, Suite 500
Annapolis, MD 21401
410-266-0626
410-841-5065 (fax)

MRosasco@hwlaw.com
Attorney for Plaintiff

  
  
